Citation Nr: 1540627	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left foot/ ankle surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from  October 1967 to October 1969.  
	
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2005 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011 and June 2014, the Board remanded the case for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

The evidence reflects that the Veteran's neurological impairments of his left foot are manifestation of peripheral neuropathy that is unrelated to his left ankle surgery and that the Veteran's left ankle and foot orthopedic impairments were reasonably foreseeable results of his remote VA surgery, which was performed to repair a crushing injury of his left foot.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of left foot/ ankle surgery have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.358 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard March 2005 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records and post-service VA records have been obtained.  While the record documents extensive efforts to obtain the Veteran's VA treatment records from 1973 to 1977, the window in which the Veteran's left foot/ankle surgery was performed, no records prior to 1977 have been located.  However, as the nature of the Veteran's left foot/ankle surgery is not disputed, and the relevant inquiry is whether the Veteran has a current additional left ankle/foot disability that is attributable to this VA surgery, the Board finds that the record is sufficient to review the claim.

In that regard, the Veteran was also afforded several VA examinations and related medical opinions during the pendency of this appeal, all of which explore whether he does indeed have such an additional disability.  The Board finds that the examinations, along with the expert medical opinions, in their aggregate, are sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and the medical opinions are consistent with the record, unequivocally stated, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran contends that he developed an additional left ankle/foot disability as a result of the related surgery (a triple arthrodesis) he underwent at a VA medical center in the early to mid-1970's to repair crushing injuries sustained in an accident.

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent).  38 C.F.R. § 3.361(d)(1).

VA has obtained several medical opinions exploring whether the Veteran has a current left foot or ankle disability that is attributable to his remote VA surgery.  However, all of the medical professionals opined that the Veteran has no such residual injury and that any current left foot and ankle impairments are either not attributable to his VA surgery or are a reasonable result thereof.  

The most extensive, detailed, and probative of these opinions was rendered in March 2015.  The VA physician who rendered this opinion noted that the Veteran is currently diagnosed with bilateral peripheral neuropathy of his lower extremities, which is attributable to his nonservice-connected diabetes mellitus and longstanding alcohol use (the Veteran's treatment of record confirms this history).  Accordingly, as the Veteran's only left foot neurological impairments are manifestations of his peripheral neuropathy, the Veteran's left foot neurological deficits are not in any way attributable to his VA foot and ankle surgery.  Further, the physician noted that while VA examinations have revealed that the Veteran experiences limitation of left ankle and toe motion, such limitation of motion was to be expected following his surgical repair of his crushing injury, as the surgery is designed to restore foot function, but the extensive nature of the original injury would cause some residual impairment.  Accordingly, the VA physician concluded, as had all prior VA examiners, that proximate cause of the Veteran's residual left foot and ankle disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA or as the result of an event not reasonably foreseeable.

The Board finds that this medical opinion, which is rendered by a VA physician with medical exercise and training, and which is stated unequivocally, predicated on an extensive review of the medical evidence of record, and supported by a detailed rationale, is of great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Conversely, while the Veteran himself asserts a causal relationship between his left ankle and foot disability and his VA surgical treatment, the Veteran, as a lay person, does not possess the requisite medical expertise to establish a medical nexus between his current left foot and ankle disability and this surgery.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, although the Board does not doubt the sincerity of his belief that his current left foot and ankle impairments result from his VA surgery, given that he is not qualified to render an opinion on such a complex medical matter, the Veteran's assertions of causation are afforded no probative value.  


Thus, given that the probative medical evidence of record fails to establish a link between the Veteran's current left foot and ankle impairments and his VA surgery, a basis for granting compensation pursuant to 38 U.S.C.A. § 1151 has not been presented.  Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved, and compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of left foot/ ankle surgery is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


